496 F.2d 863
L. R. PUTMAN, Petitioner,v.Miles W. LORD, Respondent.
No. 74-1220.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1974.Decided June 13, 1974.

Stephen G. Palmer, Asst. U.S. Atty., Minneapolis, Minn., for petitioner.
William M. Kunstler, Center for Constitutional Rights, New York City, for respondent.
Before LAY, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
The writ of mandamus is denied.  The district court and the parties are ordered to hold an evidentiary hearing at the earliest date possible.  This court will thereafter view favorably a request by either party for an expedited appeal.


2
It is so ordered.


3
ROSS, Circuit Judge (dissenting).


4
I would grant the writ of mandamus.